Exhibit 10.13

Board Compensation for Directors*

 

Type of Compensation

Amount

Board Cash Retainer

$10,000, payable quarterly on the last day of each fiscal quarter, commencing
January 1, 2017+

Equity Grant

$100,000 (issued March 31 of each year based on the Partnership’s Common Unit
closing price on the NYSE American on such date (or the next trading day if such
date is not a trading day)); fully vested upon issuance; any person appointed to
the Board shall be issued equity on a pro rata basis from the date of
appointment through the following March 31 (with the number of Common Units
based on the closing price on the NYSE American on the date of appointment (or
the next trading day if such date is not a trading day))

Board Meeting Fees

$1,500 for each meeting attended

Committee Meeting Fees

$1,000 for each substantive meeting of the Audit Committee attended

 

$3,500 for each substantive meeting of the Conflicts Committee attended

Committee Chair Retainer

$3,500 for Audit Committee Chair, payable quarterly on the last day of each
fiscal quarter+

$2,500 for Conflicts Committee Chair, payable quarterly on the last day of each
fiscal quarter+

Other Benefits

Independent Directors are eligible to participate in the basic health benefits
package available to SOG employees.  Additionally the Independent Directors are
eligible for reimbursement for life term insurance up to a $500,000 policy face
value.

*Includes all persons serving as directors, excepting those appointed by the
Class B Preferred Holders.

+For any person who ceases to serve during the fiscal quarter prior to such
payment date, such person shall receive a pro rata amount for the portion of the
fiscal quarter so served.

 



--------------------------------------------------------------------------------